DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/11/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.
No copies of CN 110634930, CN 210052743, and CN 110061014 have been provided. The listed correspondence of the cited Chinese documents to U.S. documents can provide a concise explanation of relevance of those documents, however does not satisfy the requirement for a copy of the foreign language documents. See MPEP 609.04(a) II and III.

Election/Restrictions
Applicant's election with traverse of Species II, the driving circuit located outside the optical component area, as in Figures 4, 11, 12, and 21, in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the ground(s) that no search burden exists.  This is not found persuasive because although the species may be classified together, the classification includes thousands of documents that would require different search strings and strategies to consider.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0261797) in view of Ding et al. (US 2019/0393286).
In reference to claim 1, Lee (US 2018/0261797), hereafter “Lee,” discloses a display panel comprising: 
a plurality of pixels P comprising a first pixel and a second pixel, wherein the first pixel comprises a first light-emitting device and a first pixel circuit connected with each other, and the second pixel comprises a second light-emitting device and a second pixel circuit connected with each other, paragraphs 26-28; 
at least one transparent conductive layer, wherein the transparent conductive layer comprises a first etching slot and a second etching slot that are paired with each other, a connection wire 210 arranged between the first etching slot and the second etching slot that are paired with each other, and an auxiliary layer 212 arranged outside the first etching slot and the second etching slot that are paired with each other, Figures 3 and 4 and paragraph 80.
[AltContent: arrow][AltContent: textbox (Connection wire)][AltContent: arrow][AltContent: textbox (Auxiliary layer)]

Lee does not disclose a display area comprising an optical component area and a regular display area, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area; and
the at least one transparent conductive layer arranged in the optical component area.
Ding et al. (US 2019/0393286), hereafter “Ding,” disclose a display area comprising an optical component area 517 and a regular display area 518, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area, paragraphs 75, 76, and 78; and
the at least one transparent conductive layer arranged in the optical component area (auxiliary electrode), paragraphs 182 and 183.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to include a display area comprising an optical component area and a regular display area, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area; and the at least one transparent conductive layer is arranged in the optical component area.
To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case applying the method of making the pixel electrode and the auxiliary layer in the same deposition and patterning steps to the device of Ding.
	In reference to claim 2, Lee discloses the transparent conductive layer comprises a plurality of first etching slots and second etching slots that are paired with each other, connection wires arranged between the first etching slots and the second etching slots that are paired with each other, and an auxiliary layer arranged outside the first etching slots and the second etching slots that are paired with each other, paragraph 26 and Figure 3.
	In reference to claims 13 and 14, Lee discloses a fixed voltage signal line, and the auxiliary layer is electrically connected with the fixed voltage signal line wherein the fixed voltage signal line comprises one of a reference voltage signal line and a power supply voltage signal line, paragraphs 43 and 54 (power supply line receiving common voltage ELVSS).
	In reference to claim 18, Lee discloses the transparent conductive layer comprises at least one of an indium tin oxide (ITO) layer, an indium zinc oxide (IZO) layer and a nanometer silver wire layer, paragraph 49.
In reference to claim 19, Lee discloses a display device comprising a display panel comprising: 
a plurality of pixels P comprising a first pixel and a second pixel, wherein the first pixel comprises a first light-emitting device and a first pixel circuit connected with each other, and the second pixel comprises a second light-emitting device and a second pixel circuit connected with each other, paragraphs 26-28; 
at least one transparent conductive layer, wherein the transparent conductive layer comprises a first etching slot and a second etching slot that are paired with each other, a connection wire 210 arranged between the first etching slot and the second etching slot that are paired with each other, and an auxiliary layer 212 arranged outside the first etching slot and the second etching slot that are paired with each other, Figures 3 and 4 and paragraph 80.
[AltContent: arrow][AltContent: textbox (Connection wire)][AltContent: arrow][AltContent: textbox (Auxiliary layer)]

Lee does not disclose a display area comprising an optical component area and a regular display area, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area; and
the at least one transparent conductive layer arranged in the optical component area.
Ding disclose a display area comprising an optical component area 517 and a regular display area 518, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area, paragraphs 75, 76, and 78; and
the at least one transparent conductive layer arranged in the optical component area (auxiliary electrode), paragraphs 182 and 183.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to include a display area comprising an optical component area and a regular display area, wherein the first light-emitting device is arranged in the optical component area, and the second light- emitting device is arranged in the regular display area; and the at least one transparent conductive layer is arranged in the optical component area.
To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case applying the method of making the pixel electrode and the auxiliary layer in the same deposition and patterning steps to the device of Ding.

Claims 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0261797) in view of Ding et al. (US 2019/0393286) as applied to claim 1 above and further in view of Zhao et al. (US 2021/0408191).
In reference to claim 6, Lee in view of Ding does not disclose a density of light-emitting devices in the optical component area is less than a density of light-emitting devices in the regular display area.
Zhao et al. (US 2021/0408191), hereafter “Zhao,” discloses a display device including teaching a density of light-emitting devices in the optical component area 100c is less than a density of light-emitting devices in the regular display area 100a, paragraph 69. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a density of light-emitting devices in the optical component area is less than a density of light-emitting devices in the regular display area. One would have been motivated to do so in order for light transmittance of the optical component area to be higher than that of the main display, id. 
In reference to claim 16, Lee in view of Ding does not disclose the plurality of pixels further comprises a third pixel, and the third pixel comprises a third light-emitting device and a third pixel circuit connected with each other; the display area further comprises a transitional display area arranged between the regular display area and the optical component area, and the third light-emitting device is arranged in the transitional display area; and a density of light-emitting devices in the transitional display area is greater than or equal to the density of light-emitting devices in the optical component area, and the density of light- emitting devices in the transitional display area is less than the density of light-emitting devices in the regular display area.
Zhao teaches the plurality of pixels further comprises a third pixel, and the third pixel comprises a third light-emitting device and a third pixel circuit connected with each other; the display area further comprises a transitional display area 100b arranged between the regular display area 100a and the optical component area 100c, and the third light-emitting device is arranged in the transitional display area; and a density of light-emitting devices in the transitional display area is greater than or equal to the density of light-emitting devices in the optical component area, and the density of light- emitting devices in the transitional display area is less than the density of light-emitting devices in the regular display area, paragraphs 58, 61, and 69 and Figure 4A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plurality of pixels to further comprises a third pixel, and the third pixel comprises a third light-emitting device and a third pixel circuit connected with each other; the display area further comprises a transitional display area arranged between the regular display area and the optical component area, and the third light-emitting device is arranged in the transitional display area; and a density of light-emitting devices in the transitional display area is greater than or equal to the density of light-emitting devices in the optical component area, and the density of light- emitting devices in the transitional display area is less than the density of light-emitting devices in the regular display area. One would have been motivated to do so in order to improve the optical transmission of the optical component area, end of paragraph 58.
In reference to claim 17, Zhao discloses in a case that the first pixel circuit 1021 is arranged outside the optical component area, the first pixel circuit is arranged in the transitional display area, paragraphs 58 and 61.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0261797) in view of Ding et al. (US 2019/0393286) and Zhao et al. (US 2021/0408191) as applied to claim 6 above and further in view of Jung et al. (US 2010/0148192).
In reference to claim 7, Lee in view of Ding and Zhao does not disclose the at least one first light-emitting device comprises a plurality of light-emitting sub-devices, and anodes of the plurality of light-emitting sub-devices are connected with each other.
Jung et al. (US 2010/0148192) discloses a display device including teaching at least one first light- emitting device comprises a plurality of light-emitting sub-devices, SEA in Figure 1, and anodes, 710 in Figure 2, of the plurality of light-emitting sub-devices are connected with each other, paragraphs 61 and 62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one first light-emitting device to comprise a plurality of light-emitting sub-devices, and anodes of the plurality of light-emitting sub-devices are connected with each other. One would have been motivated to do so in order to provide a light absorbing pattern to suppress external light reflection, paragraph 68.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0261797) in view of Ding et al. (US 2019/0393286) as applied to claim 1 above and further in view of Park et al. (US 2015/0036300).
In reference to claim 12, the first light-emitting device comprises an anode, a light-emitting layer and a cathode that are laminated in order, paragraphs 52 and 54.
Lee does not disclose wherein a gap is provided between cathodes of different first light- emitting devices; a cathode of at least one of the first light-emitting devices is electrically connected with a cathode signal line via a respective cathode transition line; or cathodes of at least a plurality of the first light-emitting devices are electrically connected with the cathode signal line via a lead line in the optical component area.
Park et al. (US 2015/0036300) discloses a display device including teaching a gap is provided between cathodes of different first light- emitting devices; a cathode of at least one of the first light-emitting devices is electrically connected with a cathode signal line via a respective cathode transition line; or cathodes of at least a plurality of the first light-emitting devices are electrically connected with the cathode signal line via a lead line in the optical component area, paragraph 50 and 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a gap to be provided between cathodes of different first light- emitting devices; a cathode of at least one of the first light-emitting devices to be electrically connected with a cathode signal line via a respective cathode transition line; or cathodes of at least a plurality of the first light-emitting devices to be electrically connected with the cathode signal line via a lead line in the optical component area. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one cathode configuration for another. 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0261797) in view of Ding et al. (US 2019/0393286) as applied to claim 1 above and further in view of Yoon (US 2015/0034913).
In reference to claim 15, Lee does not disclose the auxiliary layer is floating.
Yoon (US 2015/0034913) discloses a display device including teaching an auxiliary layer, AE2 in Figure 5, is floating, paragraphs 89 and 90. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the auxiliary layer to be floating. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one auxiliary layer electrical state for another, paragraph 90 of Yoon.




Allowable Subject Matter
Claims 3-5, 9-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the display panel comprises a plurality of transparent conductive layers, and in a direction perpendicular to a plane on which the display panel is located, the first etching slot and/or the second etching slot of at least one of the transparent conductive layers is overlapped with the auxiliary layer of at least one of the other transparent conductive layers; in combination with the other recited limitations in the base claim.
Claims 4 and 20 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising at least one side edge of at least one of the first etching slot and the second etching slot is a wavy line; in combination with the other recited limitations in the base claim.
Claim 5 depends on claim 4 and would be allowable in combination with the other recited limitations in the respective base claims.
Claim 9 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first pixel circuit is arranged outside the optical component area, the connection wire comprises an electrode transition line electrically connected with the first light-emitting device, and the electrode transition line is electrically connected with the first pixel circuit; in combination with the other recited limitations in the base claim.
Claims 10 and 11 depend on claim 9 and would be allowable in combination with the other recited limitations in the respective base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897